Exhibit 10.4

HEALTH INSURANCE INNOVATIONS, INC.

LONG TERM INCENTIVE PLAN

Section 1. Purpose. The purpose of the Health Insurance Innovations, Inc. Long
Term Incentive Plan (the “Plan”) is to motivate and reward those executives and
other individuals who are expected to contribute significantly to the success of
Health Insurance Innovations, Inc. (the “Company”) and its Affiliates to perform
at the highest level and to further the best interests of the Company and its
shareholders. Capitalized terms used herein shall have the respective meanings
set forth in Section 19.

Section 2. Eligibility.

(a) Any employee, Non-Employee Director, consultant or other advisor of, or any
other individual who provides services to, the Company or any Affiliate shall be
eligible to be selected to receive an Award under the Plan.

(b) Holders of equity compensation awards granted by a company acquired by the
Company (or whose business is acquired by the Company) or with which the Company
combines are eligible for grants of Replacement Awards under the Plan.

Section 3. Administration.

(a) The Plan shall be administered by the Committee. The Committee shall be
appointed by the Board and shall consist of not less than three directors of the
Board. To the extent necessary to comply with applicable regulatory regimes, any
action by the Committee shall require the approval of Committee members who are
(i) independent, within the meaning of and to the extent required by applicable
rulings and interpretations of the principal stock market or exchange on which
the Shares are quoted or traded; (ii) each a non-employee director within the
meaning of Rule 16b-3 under the Exchange Act; and (iii) each an outside director
within the meaning of Section 162(m) of the Code. The Board may designate one or
more directors as a subcommittee who may act for the Committee if necessary to
satisfy the requirements of this Section. To the extent permitted by applicable
law, the Committee may delegate to one or more officers of the Company the
authority to grant Awards, except that such delegation shall not be applicable
to any Award for a person then covered by Section 16 of the Exchange Act or for
a Non-Employee Director. The Committee may issue rules and regulations for
administration of the Plan. It shall meet at such times and places as it may
determine. For the purposes of this Section 3(a), “officer” means an executive
of the Company who is elected to his or her position by the Board.



--------------------------------------------------------------------------------

(b) Subject to the terms of the Plan and applicable law, the Committee (or its
delegate) shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards (including Replacement Awards) to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or with respect to which payments, rights or other matters are
to be calculated in connection with) Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent and under what
circumstances Awards may be settled or exercised in cash, Shares, other Awards,
other property, net settlement or any combination thereof, or canceled,
forfeited or suspended, and the method or methods by which Awards may be
settled, exercised, canceled, forfeited or suspended; (vi) determine whether, to
what extent and under what circumstances cash, Shares, other Awards, other
property and other amounts payable with respect to an Award under the Plan shall
be deferred either automatically or at the election of the holder thereof or of
the Committee; (vii) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (viii) establish, amend,
suspend or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (ix) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.

(c) All decisions of the Committee shall be final, conclusive and binding upon
all parties, including the Company, its shareholders and Participants and any
Beneficiaries thereof.

Section 4. Shares Available for Awards.

(a) Subject to adjustment as provided in Section 4(b), (i) the maximum number of
Shares available for issuance under the Plan shall not exceed 1,250,000 Shares
and (ii) no Participant may receive under the Plan in any calendar year
(A) Options and SARs that relate to more than 200,000 Shares or (B) if and to
the extent that any such Awards are intended to constitute Section 162(m)
Compensation and denominated in Shares, Restricted Stock, RSUs, Performance
Awards or Other Stock-Based Awards that relate to more than 525,000 Shares.
Shares underlying Replacement Awards and Shares remaining available for grant
under a plan of an acquired company or of a company with which the Company
combines, appropriately adjusted to reflect the acquisition or combination
transaction, shall not reduce the number of Shares remaining available for grant
hereunder. The maximum number of Shares available for issuance under Incentive
Stock Options shall be 600,000 and shall not be increased by operation of
Section 4(b).

(b) Any Shares subject to an Award (other than a Replacement Award and any Award
granted out of the authorized shares of an acquired plan), that expires, is
canceled, forfeited or otherwise terminates without the delivery of such Shares,
including (i) the number of Shares surrendered or withheld in

 

2



--------------------------------------------------------------------------------

payment of any grant, acquisition, exercise or hurdle price of such Award or
award or taxes related to such Award or award and (ii) any Shares subject to
such Award or award to the extent that Award or award is settled without the
issuance of Shares, shall again be, or shall become, available for issuance
under the Plan

(c) In the event that, as a result of any dividend or other distribution
(whether in the form of cash, Shares or other securities), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to acquire
Shares or other securities of the Company, issuance of Shares pursuant to the
anti-dilution provisions of securities of the Company, or other similar
corporate transaction or event affecting the Shares, an adjustment is necessary
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee, in
its discretion, shall adjust equitably any or all of:

(i) the number and type of Shares (or other securities) which thereafter may be
made the subject of Awards, including the aggregate and individual limits
specified in Section 4(a);

(ii) the number and type of Shares (or other securities) subject to outstanding
Awards; and

(iii) the grant, acquisition, exercise or hurdle price with respect to any Award
or, if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award;

provided, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.

(d) Any Shares delivered pursuant to an Award may consist, in whole or in part,
of authorized and unissued Shares or Shares acquired by the Company.

Section 5. Options. The Committee is authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Committee shall determine.

(a) The exercise price per Share under an Option shall be determined by the
Committee; provided, however, that, except to the extent provided in
Section 4(c) or in the case of Replacement Awards, such exercise price shall not
be less than the Fair Market Value of a Share on the date of grant of such
Option. The Committee shall not lower the exercise price of an outstanding
Option except to the extent permitted in Section 4(c) or as provided in
Section 12(b).

 

3



--------------------------------------------------------------------------------

(b) The term of each Option shall be fixed by the Committee but shall not exceed
10 years from the date of grant of such Option.

(c) The Committee shall determine at the time of grant the time or times at
which an Option may be exercised in whole or in part.

(d) The Committee shall determine the method or methods by which, and the form
or forms, including cash, Shares, other Awards, other property, net settlement
or any combination thereof, having a Fair Market Value on the exercise date
equal to the relevant exercise price, in which payment of the exercise price
with respect thereto may be made or deemed to have been made.

(e) The terms of any Incentive Stock Option granted under the Plan shall comply
in all respects with the provisions of Section 422 of the Code.

Section 6. Stock Appreciation Rights. The Committee is authorized to grant SARs
to Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine.

(a) SARs may be granted under the Plan to Participants either alone
(“freestanding”) or in addition to other Awards granted under the Plan
(“tandem”) and may, but need not, relate to a specific Option granted under
Section 5.

(b) The exercise or hurdle price per Share under a SAR shall be determined by
the Committee; provided, however, that, except to the extent provided in
Section 4(c) or in the case of Replacement Awards, such exercise or hurdle price
shall not be less than the Fair Market Value of a Share on the date of grant of
such SAR (or if granted in connection with an Option, on the grant date of such
Option). The Committee shall not lower the exercise or hurdle price of an
outstanding SAR except to the extent permitted in Section 4(c) or as provided in
Section 12(b).

(c) The term of each SAR shall be fixed by the Committee but shall not exceed 10
years from the date of grant of such SAR.

(d) The Committee shall determine at the time of grant the time or times at
which a SAR may be exercised or settled in whole or in part.

(e) The Committee shall determine the method or methods by which, and the form
or forms, including cash, Shares, other Awards, other property, net settlement
or any combination thereof, in which payment of the amount owing upon exercise
or settlement of an SAR may be made.

Section 7. Restricted Stock and RSUs. The Committee is authorized to grant
Awards of Restricted Stock and RSUs to Participants with the following

 

4



--------------------------------------------------------------------------------

terms and conditions and with such additional terms and conditions, in either
case not inconsistent with the provisions of the Plan, as the Committee shall
determine.

(a) Shares of Restricted Stock and RSUs shall be subject to such restrictions as
the Committee may impose; provided, however, shares of Restricted Stock issued
hereunder shall have voting rights. If the Restricted Stock Award relates to
Shares on which dividends are declared during the period that the Award is
outstanding, such dividends shall be paid to the Participant at the time that
the portion of the Award to which dividends or other distributions relate vests
and becomes non-forfeitable. Unless otherwise elected by the Participant, the
Award shall be paid out no later than March 15th of the year following the date
of vesting.

(b) Any share of Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of shares of Restricted Stock granted
under the Plan, such certificate shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Stock.

(c) If and to the extent that the Committee intends that an Award granted under
this Section 7 shall constitute or give rise to Section 162(m) Compensation,
such Award may be structured in accordance with the requirements of Section 8,
including the performance criteria and the Award limitation set forth therein,
and any such Award shall be considered a Performance Award for purposes of the
Plan.

(d) The Committee may provide in an Award Document that an Award of Restricted
Stock is conditioned upon the Participant making or refraining from making an
election with respect to the Award under Section 83(b) of the Code. If a
Participant makes an election pursuant to Section 83(b) of the Code with respect
to an Award of Restricted Stock, the Participant shall be required to file
promptly a copy of such election with the Company.

(e) The Committee may determine the form or forms (including cash, Shares, other
Awards, other property or any combination thereof) in which payment of the
amount owing upon settlement of any RSU Award may be made.

Section 8. Performance Awards. The Committee is authorized to grant Performance
Awards to Participants with the following terms and conditions and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine.

(a) Performance Awards may be denominated as a cash amount, a number of Shares
or a combination thereof and are Awards which may be earned

 

5



--------------------------------------------------------------------------------

upon achievement or satisfaction of performance conditions specified by the
Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions. Subject to the terms of the Plan, the performance goals to be
achieved during any Performance Period, the length of any Performance Period,
the amount of any Performance Award granted and the amount of any payment or
transfer to be made pursuant to any Performance Award shall be determined by the
Committee. If the Performance Award relates to Shares on which dividends are
declared during the Performance Period, the Performance Award shall not provide
for the payment of such dividend (or dividend equivalent) to the Participant
prior to the time at which such Performance Award, or the applicable portion
thereof, is earned.

(b) Every Performance Award shall, if the Committee intends that such Award
should constitute Section 162(m) Compensation, include a pre-established
formula, such that payment, retention or vesting of the Award is subject to the
achievement during a Performance Period or Performance Periods, as determined by
the Committee, of a level or levels of, or increases in, in each case as
determined by the Committee, one or more of the following performance measures
with respect to the Company or any Subsidiary or business unit thereof: overhead
costs, general and administration expense, market price of a Share, market price
appreciation of Share value, cash flow, reserve value, net asset value, firm
value, economic value added, earnings, earnings per Share, total shareholder
return, net income, operating income, cash from operations, increases in
hospital indemnity plans in force, improvements in capital structure, revenue
growth, margin, pre-tax income, EBIT (earnings before interest and taxes),
EBITDA (earnings before interest, taxes, depreciation and amortization), net
capital employed, return on assets, stockholder return, reserve replacement,
return on equity, return on capital, production, assets, asset turnover,
inventory turnover, unit volume, sales, sales growth, capacity utilization,
market share, increase in customer base, environmental health and safety,
diversity, quality, or strategic business criteria. Performance criteria may be
measured on an absolute (e.g., plan or budget) or relative basis. Relative
performance may be measured against a group of peer companies, a financial
market index or other acceptable objective and quantifiable indices. Except in
the case of an award intended to qualify as Section 162(m) Compensation, if the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which the
Company conducts its business, or other events or circumstances render the
performance objectives unsuitable, the Committee may modify the performance
objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Committee deems appropriate and

 

6



--------------------------------------------------------------------------------

equitable. Performance measures may vary from Performance Award to Performance
Award, and from Participant to Participant, and may be established on a
stand-alone basis, in tandem or in the alternative. The performance goals for
the Performance Period must be established, in writing, no later than the lesser
of either ninety (90) or the number of days equal to 25 percent of the
Performance Period after the commencement of the Performance Period. Except as
otherwise permitted by Section 162(m) of the Code, the minimum level at which a
Participant will earn any performance-based compensation, the level at which a
Participant will earn the maximum performance-based compensation and the
interpolation guidelines for calculating payments within that range must be
established by the Committee, in writing, no later than the lesser of either
ninety (90) days or the number of days equal to 25 percent of the Performance
Period after the commencement of the Performance Period. The Committee shall
have the power to impose such other restrictions on Awards subject to this
Section 8(b) as it may deem necessary or appropriate to ensure that such Awards
satisfy all requirements for Section 162(m) Compensation. The maximum amount of
any Performance Award denominated in cash that is intended to constitute
Section 162(m) Compensation that may be earned in any calendar year shall not
exceed $2,000,000.

(c) Settlement of Performance Awards; Committee Certification; Other Terms.
Settlement of Performance Awards shall be in cash, Shares, other Awards, other
property, net settlement or any combination thereof, in the discretion of the
Committee. Performance Awards will be settled only after the end of the relevant
Performance Period. The Committee may, in its discretion, increase or reduce the
amount of a settlement otherwise to be made in connection with a Performance
Award but may not exercise discretion to increase any amount payable to a
Covered Employee in respect of a Performance Award intended to qualify as
Section 162(m) Compensation. As soon as reasonably practicable after the end of
each Performance Period, and prior to the payment of any Section 162(m)
Compensation to a Participant, the Committee shall certify, in writing, that the
performance goals for such Performance Period were satisfied. Any settlement
that changes the form of payment from that originally specified shall be
implemented in a manner such that the Performance Award and other related Awards
do not, solely for that reason, fail to qualify as Section 162(m) Compensation.

Section 9. Other Share-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, acquisition rights for
Shares, Awards with value and payment contingent upon performance of the Company
or business units thereof or any other factors designated by the

 

7



--------------------------------------------------------------------------------

Committee. The Committee shall determine the terms and conditions of such
Awards. Shares delivered pursuant to an Award in the nature of an acquisition
right granted under this Section 9 shall be acquired for such consideration,
paid for at such times, by such methods and in such forms, including cash,
Shares, other Awards, other property or any combination thereof, as the
Committee shall determine; provided that the acquisition price therefor shall
not be less than the Fair Market Value of such Shares on the date of grant of
such right.

Section 10. Effect of Termination of Service or a Change in Control on Awards.

(a) The Committee may provide, by rule or regulation or in any Award Document,
or may determine in any individual case, the circumstances in which, and the
extent to which, an Award may be exercised, settled, vested, paid or forfeited
in the event of a Participant’s Termination of Service prior to the end of a
Performance Period or the vesting, exercise or settlement of such Award.

(b) In the event that a Participant’s employment or service is terminated by the
Company other than for Cause or, to the extent provided in the Participant’s
employment agreement, if any, the Participant terminates employment for Good
Reason, in either case during the 24-month period beginning on the date of a
Change in Control, (i) Options and Stock Appreciation Rights granted to such
Participant which are not yet exercisable shall become fully exercisable;
(ii) any restrictions applicable to any RSUs or Restricted Stock awarded to such
Participant shall lapse; and (iii) any restrictions applicable to Performance
Awards shall lapse and such performance Awards shall be deemed to have been
satisfied at target.

Section 11. General Provisions Applicable to Awards.

(a) Awards shall be granted for no cash consideration or for such minimal cash
consideration as may be required by applicable law.

(b) Awards may, in the discretion of the Committee, be granted either alone or
in addition to or in tandem with any other Award or any award granted under any
other plan of the Company. Awards granted in addition to or in tandem with other
Awards, or in addition to or in tandem with awards granted under any other plan
of the Company, may be granted either at the same time as or at a different time
from the grant of such other Awards or awards.

(c) Subject to the terms of the Plan, payments or transfers to be made by the
Company upon the grant, exercise or settlement of an Award may be made in the
form of cash, Shares, other Awards, other property, net settlement or any
combination thereof, as determined by the Committee in its discretion, and may
be made in a single payment or transfer, in installments or on a deferred basis,
in each case in accordance with rules and procedures established by the
Committee.

 

8



--------------------------------------------------------------------------------

Such rules and procedures may include provisions for the payment or crediting of
reasonable interest on installment or deferred payments or the grant or
crediting of dividend equivalents in respect of installment or deferred
payments.

(d) Except as may be permitted by the Committee or as specifically provided in
an Award Document, (i) no Award and no right under any Award shall be
assignable, alienable, saleable or transferable by a Participant otherwise than
by will or pursuant to Section 11(d) and (ii) during a Participant’s lifetime,
each Award, and each right under any Award, shall be exercisable only by the
Participant or, if permissible under applicable law, by the Participant’s
guardian or legal representative; provided, however, that the Committee shall
not permit, and an Award Document shall not provide for, any Award to be
transferred or transferable to a third party for value or consideration without
the approval of the Company’s shareholders. The provisions of this Section 11(d)
shall not apply to any Award that has been fully exercised or settled, as the
case may be, and shall not preclude forfeiture of an Award in accordance with
the terms thereof.

(e) A Participant may designate a Beneficiary or change a previous Beneficiary
designation at such times prescribed by the Committee by using forms and
following procedures approved or accepted by the Committee for that purpose.

(f) All certificates for Shares and/or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock market or exchange upon which such Shares or
other securities are then quoted, traded or listed, and any applicable
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.

(g) The Committee may specify in an Award Document that the Participant’s
rights, payments and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include a Termination of Service with or
without Cause (and, in the case of any Cause that is resulting from an
indictment or other non-final determination, the Committee may provide for such
Award to be held in escrow or abeyance until a final resolution of the matters
related to such event occurs, at which time the Award shall either be reduced,
cancelled or forfeited (as provided in such Award Document) or remain in effect,
depending on the outcome), violation of material policies, breach of
noncompetition, confidentiality or other restrictive covenants that may apply to
the Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company and/or its Affiliates.

 

9



--------------------------------------------------------------------------------

(h) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and if the
Participant knowingly or grossly negligently engaged in the misconduct, or
knowingly or grossly negligently failed to prevent the misconduct, or if the
Participant is one of the individuals subject to automatic forfeiture under
Section 304 of the United States Sarbanes-Oxley Act of 2002 (and not otherwise
exempted), the Participant shall reimburse the Company the amount of any payment
in settlement of any Award earned or accrued during the twelve-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document not
in compliance with such financial reporting requirement. Rights, payments and
benefits under any Award shall be subject to repayment to or recoupment
(clawback) by the Company in accordance with such policies and procedures as the
Committee or Board may adopt from time to time, including policies and
procedures to implement applicable law (including, but not limited to,
Section 954 of the Dodd-Frank Act), stock market or exchange rules and
regulations or accounting or tax rules and regulations.

Section 12. Amendments and Termination.

(a) Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Document or in the Plan, the Board may amend,
alter, suspend, discontinue or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval,
if such approval is required by applicable law or the rules of the stock market
or exchange, if any, on which the Shares are principally quoted or traded or
(ii) the consent of the affected Participant, if such action would materially
adversely affect the rights of such Participant under any outstanding Award,
except to the extent any such amendment, alteration, suspension, discontinuance
or termination is made to cause the Plan to comply with applicable law, stock
market or exchange rules and regulations or accounting or tax rules and
regulations. Notwithstanding anything to the contrary in the Plan, the Committee
may amend the Plan in such manner as may be necessary to enable the Plan to
achieve its stated purposes in any jurisdiction in a tax-efficient manner and in
compliance with local laws, rules and regulations.

(b) The Committee may waive any conditions or rights under, amend any terms of,
or amend, alter, suspend, discontinue or terminate any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or Beneficiary of an Award; provided, however, that no
such action shall materially adversely affect the rights of any affected
Participant or holder or Beneficiary under any Award theretofore granted under
the Plan, except to the extent any such action is made to cause the Plan to
comply

 

10



--------------------------------------------------------------------------------

with applicable law, stock market or exchange rules and regulations or
accounting or tax rules and regulations; provided further that, except as
provided in Section 4(c), the Committee shall not without the approval of the
Company’s shareholders (a) lower the exercise price per Share of an Option or
SAR after it is granted or take any other action that would be treated as a
repricing of such Award under the rules of the principal stock market or
exchange on which the Company’s Shares are quoted or traded, or (b) cancel an
Option or SAR when the exercise price per Share exceeds the Fair Market Value in
exchange for cash or another Award (other than in connection with a Change in
Control); and provided further, that the Committee’s authority under this
Section 12(b) is limited by the provisions of Section 11(d) and, in the case of
Awards subject to Section 8(b), as provided in Section 8(b).

(c) Except as provided in Section 8(b), the Committee shall be authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of events (including the events described in Section 4(b))
affecting the Company, or the financial statements of the Company, or of changes
in applicable law, stock market or exchange rules and regulations or accounting
or tax rules and regulations, whenever the Committee determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.

(d) The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.

Section 13. Miscellaneous.

(a) No employee, Participant or other person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of employees, Participants or holders or Beneficiaries of Awards under the Plan.
The terms and conditions of Awards need not be the same with respect to each
recipient. Any Award granted under the Plan shall be a one-time Award that does
not constitute a promise of future grants. The Company, in its sole discretion,
maintains the right to make available future grants under the Plan.

(b) The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of, or to continue to provide services to,
the Company or any Affiliate. Further, the Company or the applicable Affiliate
may at any time dismiss a Participant, free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Document or in any other agreement binding the parties. The receipt of any Award
under the Plan is not intended to confer any rights on the receiving Participant
except as set forth in the applicable Award Document.

 

11



--------------------------------------------------------------------------------

(c) Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

(d) The Company shall be authorized to withhold from any Award granted or any
payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other Awards, other property, net settlement or any combination thereof) of
applicable withholding taxes due in respect of an Award, its exercise or
settlement or any payment or transfer under such Award or under the Plan and to
take such other action (including providing for elective payment of such amounts
in cash or Shares by the Participant) as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes.

(e) If any provision of the Plan or any Award Document is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to any
person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award Document, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
Document shall remain in full force and effect.

(f) Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

(g) No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.

(h) Awards may be granted to Participants who are non-United States nationals or
employed or providing services outside the United States, or both, on such terms
and conditions different from those applicable to Awards to Participants who are
employed or providing services in the United States as may, in the judgment of
the Committee, be necessary or desirable to recognize differences in local law,
tax policy or custom. The Committee also may impose conditions on the exercise
or vesting of Awards in order to minimize the

 

12



--------------------------------------------------------------------------------

Company’s obligation with respect to tax equalization for Participants on
assignments outside their home country.

(i) The Company shall take responsibility for the information set out in the
Plan.

Section 14. Effective Date of the Plan. The Plan shall be effective as of the
Effective Date.

Section 15. Term of the Plan. No Award shall be granted under the Plan after the
earliest to occur of (i) the ten-year anniversary of the Effective Date,
(ii) the maximum number of Shares available for issuance under the Plan have
been issued or (iii) the Board terminates the Plan in accordance with
Section 12(a). However, unless otherwise expressly provided in the Plan or in an
applicable Award Document, any Award theretofore granted may extend beyond such
date, and the authority of the Committee to amend, alter, adjust, suspend,
discontinue or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Board to amend the Plan, shall
extend beyond such date.

Section 16. Section 409A of the Code. With respect to Awards subject to
Section 409A of the Code, the Plan is intended to comply with the requirements
of Section 409A of the Code, and the provisions of the Plan and any Award
Document shall be interpreted in a manner that satisfies the requirements of
Section 409A of the Code, and the Plan shall be operated accordingly. If any
provision of the Plan or any term or condition of any Award would otherwise
frustrate or conflict with this intent, the provision, term or condition will be
interpreted and deemed amended so as to avoid this conflict. If an amount
payable under an Award as a result of the Participant’s Termination of Service
(other than due to death) occurring while the Participant is a “specified
employee” under Section 409A of the Code constitutes a deferral of compensation
subject to Section 409A of the Code, then payment of such amount shall not occur
until six months and one day after the date of the Participant’s Termination of
Service, except as permitted under Section 409A of the Code. Notwithstanding the
foregoing, the tax treatment of the benefits provided under the Plan or any
Award Document is not warranted or guaranteed.

Section 17. Data Protection. By participating in the Plan, the Participant
consents to the holding and processing of personal information provided by the
Participant to the Company or any Affiliate, trustee or third party service
provider, for all purposes relating to the operation of the Plan. These include,
but are not limited to:

(i) administering and maintaining Participant records;

(ii) providing information to the Company, Affiliates, trustees of any

 

13



--------------------------------------------------------------------------------

employee benefit trust, registrars, brokers or third party administrators of the
Plan;

(iii) providing information to future purchasers or merger partners of the
Company or any Affiliate, or the business in which the Participant works; and

(iv) transferring information about the Participant to any country or territory
that may not provide the same protection for the information as the
Participant’s home country.

Section 18. Governing Law. The Plan and each Award Document shall be governed by
the laws of the state of Florida, without application of the conflicts of law
principles thereof.

Section 19. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

(a) “Affiliate” means (i) any entity that, directly or indirectly, is controlled
by the Company and (ii) any entity in which the Company, directly or indirectly,
has a significant equity interest, in each case as determined by the Committee.

(b) “Award” means any Option, SAR, Restricted Stock, RSU, Performance Award or
Other Stock-Based Award granted under the Plan.

(c) “Award Document” means any agreement, contract or other instrument or
document, which may be in electronic format, evidencing any Award granted under
the Plan, which may, but need not, be executed or acknowledged by a Participant.

(d) “Beneficiary” means a person entitled to receive payments or other benefits
or exercise rights that are available under the Plan in the event of the
Participant’s death. If no such person is named by a Participant, or if no
Beneficiary designated by the Participant is eligible to receive payments or
other benefits or exercise rights that are available under the Plan at the
Participant’s death, such Participant’s Beneficiary shall be such Participant’s
estate.

(e) “Board” means the board of directors of the Company.

(f) “Cause” means, with respect to any Participant, “cause” as defined in such
Participant’s Employment Agreement, if any, or if not so defined, except as
otherwise provided in such Participant’s Award Document, such Participant’s:

(i) commission of a willful act of dishonesty in the course of Participant’s
duties,

 

14



--------------------------------------------------------------------------------

(ii) conviction by a court of competent jurisdiction of, or plea of no contest
to, a crime constituting a felony or conviction in respect of any act involving
fraud, dishonesty or moral turpitude,

(iii) Participant’s performance under the influence of controlled substances
(other than those taken pursuant to a medical doctor’s orders), or continued
habitual intoxication, during working hours,

(iv) frequent or extended, and unjustifiable, absenteeism,

(v) Participant’s personal misconduct or refusal to perform duties and
responsibilities or to carry out directives of the Company, which, if capable of
being cured shall not have been cured, within 5 days after the Company shall
have advised Participant in writing of its intention to terminate Participant’s
employment, or

(vi) material non-compliance with the terms of any applicable Employment
Agreement.

The occurrence of any such event that is susceptible to cure or remedy shall not
constitute Cause if such Participant cures or remedies such event within 30 days
after the Company provides notice to such Participant.

(g) “Change in Control” means the occurrence of any one or more of the following
events, except as otherwise provided in a Participant’s Award Document:

(i) a direct or indirect change in ownership or control of the Company effected
through one transaction or a series of related transactions within a 12-month
period, whereby any “person” (as defined in Section 3(a)(9) of the Exchange Act)
or any two or more persons deemed to be one “person” (as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) (in each case a “Person”) other than
the Company or an employee benefit plan maintained by the Company, directly or
indirectly acquire or maintain “beneficial ownership” (within the meaning of
Rule 13d-3 under the Exchange Act) of securities of the Company constituting
more than 50% of the total combined voting power of the Company’s equity
securities outstanding immediately after such acquisition;

(ii) at any time during a period of 12 consecutive months, individuals who at
the beginning of such period constituted the Board cease for any reason to
constitute a majority of members of the Board; provided, however, that any new
member of the Board whose election or nomination for election was approved by a
vote of at least a majority of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was so

 

15



--------------------------------------------------------------------------------

approved, shall be considered as though such individual were a member of the
Board at the beginning of the period, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(iii) the consummation of a merger or consolidation of the Company or any of its
subsidiaries with any other corporation or entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or being converted into voting
securities of the surviving entity or, if applicable, the ultimate parent
thereof) at least 50% of the combined voting power and total fair market value
of the securities of the Company or such surviving entity or parent outstanding
immediately after such merger or consolidation; or

(iv) the consummation of any sale, lease, exchange or other transfer to any
Person (other than an Affiliate of the Company), in one transaction or a series
of related transactions within a 12-month period, of all or substantially all of
assets of the Company and its subsidiaries.

(h) “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time, and the rules, regulations and guidance thereunder. Any
reference to a provision in the Code shall include any successor provision
thereto.

(i) “Committee” means the Compensation and Human Resources Committee of the
Board or such other committee as may be designated by the Board; provided that,
with respect to any Award granted to any Non-Employee Director, the “Committee”
means the Nominating and Corporate Governance Committee of the Board or such
other committee as may be designated by the Board. If the Board does not
designate the Committee, references herein to the “Committee” shall refer to the
Board.

(j) “Covered Employee” means an individual who is (i) either a “covered
employee” or expected by the Committee to be a “covered employee,” in each case
within the meaning of Section 162(m)(3) of the Code or (ii) expected by the
Committee to be the recipient of compensation (other than Section 162(m)
Compensation) in excess of $1,000,000 for the tax year of the Company with
regard to which a deduction in respect of such individual’s Award would be
claimed.

 

16



--------------------------------------------------------------------------------

(k) “Disability” means, with respect to any Participant, “disability” as defined
in such Participant’s Employment Agreement, if any, or if not so defined, except
as otherwise provided in such Participant’s Award Document:

(i) a permanent and total disability that entitles the Participant to disability
income payments under any long-term disability plan or policy provided by the
Company under which the Participant is covered, as such plan or policy is then
in effect; or

(ii) if such Participant is not covered under a long-term disability plan or
policy provided by the Company at such time for whatever reason, then a
“permanent and total disability” as defined in Section 22(e)(3) of the Code and,
in this case, the existence of any such Disability will be certified by a
physician acceptable to the Company.

(l) “Effective Date” means the date on which the Plan is adopted by the Board
and approved by the shareholders of the Company.

(m) “Employment Agreement” means any employment, severance, consulting or
similar agreement (including any offer letter) between the Company or any of its
Affiliates and a Participant.

(n) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time, and the rules, regulations and guidance thereunder.
Any reference to a provision in the Exchange Act shall include any successor
provision thereto.

(o) “Fair Market Value” means (i) with respect to a Share, the closing price of
a Share on the date in question (or, if there is no reported sale on such date,
on the last preceding date on which any reported sale occurred) on the principal
stock market or exchange on which the Shares are quoted or traded, or if Shares
are not so quoted or traded, the fair market value of a Share as determined by
the Committee, and (ii) with respect to any property other than Shares, the fair
market value of such property determined by such methods or procedures as shall
be established from time to time by the Committee in compliance with
Section 409A of the Code.

(p) “Good Reason” means, with respect to any Participant, “good reason” as
defined such Participant’s Employment Agreement, if any, or if not so defined,
then such Participant shall have no Good Reason rights under the Plan or any
Award granted hereunder.

(q) “Incentive Stock Option” means an option representing the right to acquire
Shares from the Company, granted in accordance with the provisions of Section 5,
that meets the requirements of Section 422 of the Code.

 

17



--------------------------------------------------------------------------------

(r) “Intrinsic Value” with respect to an Option or SAR Award means (i) the
excess, if any, of the price or implied price per Share in a Change in Control
or other event over the exercise or hurdle price of such Award multiplied by
(ii) the number of Shares covered by such Award.

(s) “Lock-Up Agreement” means any agreement between the Company or any of its
Affiliates and a Participant that provides for restrictions on the transfer of
Shares held by such Participant.

(t) “Non-Employee Director” means a member of the Board who is not an employee
of the Company or an Affiliate.

(u) “Non-Qualified Stock Option” means an option representing the right to
acquire Shares from the Company, granted in accordance with the provisions of
Section 5, that is not an Incentive Stock Option.

(v) “Option” means an Incentive Stock Option or a Non-Qualified Stock Option;
provided, however, that any Option granted to a Non-Employee Director,
consultant or other advisor shall be a Non-Qualified Stock Option.

(w) “Other Stock-Based Award” means an Award granted in accordance with the
provisions of Section 9.

(x) “Participant” means the recipient of an Award granted under the Plan.

(y) “Performance Award” means an Award granted in accordance with the provisions
of Section 8.

(z) “Performance Period” means the period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are
measured.

(aa) “Replacement Award” means an Award granted in assumption of, or in
substitution for, an outstanding award previously granted by a company or
business acquired by the Company or with which the Company, directly or
indirectly, combines.

(bb) “Restricted Stock” means any Share granted in accordance with the
provisions of Section 7.

(cc) “RSU” means a contractual right granted in accordance with the provisions
of Section 7 that is denominated in Shares. Each RSU represents a right to
receive the value of one Share. Awards of RSUs may include the right to receive
dividend equivalents.

 

18



--------------------------------------------------------------------------------

(dd) “SAR” means any right granted in accordance with the provisions of
Section 6 to receive upon exercise by a Participant or settlement the excess of
(i) the Fair Market Value of one Share on the date of exercise or settlement
over (ii) the exercise or hurdle price of the right on the date of grant, or if
granted in connection with an Option, on the date of grant of the Option.

(ee) “Section 162(m) Compensation” means “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code.

(ff) “Shares” means ordinary Class A shares of the Company.

(gg) “Termination of Service” means,

(i) in the case of a Participant who is an employee of the Company or an
Affiliate, cessation of the employment relationship such that the Participant is
no longer an employee of the Company or Affiliate;

(ii) in the case of a Participant who is a Non-Employee Director, the date that
the Participant ceases to be a member of the Board for any reason; or

(iii) in the case of a Participant who is a consultant or other advisor, the
effective date of the cessation of the performance of services for the Company
or an Affiliate;

provided, however, that in the case of an employee, the transfer of employment
from the Company to an Affiliate, from an Affiliate to the Company, from one
Affiliate to another Affiliate or, unless the Committee determines otherwise,
the cessation of employee status but the continuation of the performance of
services for the Company or an Affiliate as a member of the Board or a
consultant or other advisor shall not be deemed a cessation of service that
would constitute a Termination of Service; and provided further, that a
Termination of Service will be deemed to occur for a Participant employed by an
Affiliate when an Affiliate ceases to be an Affiliate, unless such Participant’s
employment continues with the Company or another Affiliate.

 

19